office_of_chief_counsel date washington d c internal_revenue_service department of the treasury number release date conex-106352-11 uil the honorable mark r warner united_states senator west main street abingdon va attention ---------------- dear senator warner i am responding to your letter of date on behalf of your constituent ---- --------------------------- --------------wrote about whether reimbursements from her medical reimbursement account mra were allowable for a medical concierge fee she paid to her doctor --------------paid an annual fee to her medical practice for the following benefits heightened access to physicians a comprehensive annual physical minimum half hour doctor visits and access to dietitians and exercise therapists the administrator of her mra decided that this annual fee was not a reimbursable expense in general_expenses that are reimbursable from an mra must be both expenses paid during the taxable_year for medical_care and expenses that the mra decides to reimburse the internal_revenue_code defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body an mra can limit payment or reimbursement to only certain expenses each plan can have its own rules as to what it chooses to reimburse and can disallow an expense even if it otherwise fits the definition of a medical_care expense conex-106352-11 i hope this information is helpful if you have further questions please contact me or --- ---------------------at --------------------- christopher f kane chief branch associate chief_counsel income_tax accounting sincerely
